This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOE GRIEGO, ELOY VIGIL, RAMON MOLINA,
 3 SIN FRONTERAS ORGANIZING PROJECT, and
 4 HELP-NEW MEXICO, INC.,

 5          Plaintiffs-Appellants,

 6 v.                                                                           NO. 34,238

 7   THE NEW MEXICO WORKERS’ COMPENSATION
 8   ADMINISTRATION, and DARIN CHILDERS, in his
 9   official capacity as Director of the Workers’ Compensation
10   Administration,

11          Defendants-Appellees.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Valerie Huling, District Judge

14 New Mexico Center on Law and Poverty
15 Gail Evans
16 Albuquerque, NM

17 for Appellants

18 Workers’ Compensation Administration
19 Rachel A. Bayless
20 Albuquerque, NM

21 Scott Fuqua
22 Santa Fe, NM

23 for Appellees
2
 1                             MEMORANDUM OPINION

 2 ZAMORA, Judge.

 3   {1}   Plaintiffs appeal from the district court’s order denying a motion for

 4 reconsideration of the district court’s order on Plaintiff’s motion for supplemental

 5 injunctive relief. [3 RP 1048] Based on our recent decision in Rodriguez v. Brand

 6 West Dairy, ____-NMCA-____, ___ P.3d ___ (Nos. 33,104 & 33,675, June 22,

 7 2015), we issued a notice of proposed summary disposition, proposing to dismiss.

 8 Plaintiffs have filed a response, requesting that we hold this appeal in abeyance,

 9 explaining that they are opposing the petition for writ of certiorari filed in the New

10 Mexico Supreme Court by Defendants in this case. [MIO 2] Plaintiffs appear to be

11 concerned about the precedential value of our opinion in Rodriguez, stating that “[i]f

12 and when certiorari is denied . . . they will have no objection to the summary

13 dismissal.” [MIO 2] However, their concern appears to be misplaced, given that our

14 rules specifically provide that neither the filing of a petition for writ of certiorari or

15 an order granting a petition suspends the precedential value of this Court’s opinions.

16 See Rule 12-405(C) NMRA (“A petition for a writ of certiorari filed pursuant to Rule

17 12-502 NMRA or a Supreme Court order granting the petition does not affect the

18 precedential value of an opinion of the Court of Appeals, unless otherwise ordered




                                               3
1 by the Supreme Court.”). Hence, we can perceive of no reason to hold this case in

2 abeyance as Plaintiffs request.

3   {2}   Accordingly, for the reasons stated in our notice, we dismiss this case as moot.

4   {3}   IT IS SO ORDERED.


5                                                 _______________________________
6                                                 M. MONICA ZAMORA, Judge

7 WE CONCUR:


8 ______________________________
9 RODERICK T. KENNEDY, Judge


10 ______________________________
11 TIMOTHY L. GARCIA, Judge




                                              4